Citation Nr: 1015378	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  00-24 567	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, reopened and denied on 
de novo review the Veteran's claim of service connection for 
PTSD.  The Veterans claims file is now in the jurisdiction 
of the New York, New York RO.

The Board notes that the October 2000 Statement of the Case 
(SOC) included the issue of an increased rating for residuals 
of a fracture of the left fifth metacarpal with nerve damage.  
The Veteran's Substantive Appeal received in November 2000 is 
unclear regarding whether he intended to appeal this issue.  
While he checked that he wanted to appeal all issues listed 
on the SOC, he only made specific contentions regarding his 
claim for service connection for PTSD.  See Ortiz v. 
Shinseki, No. 06-0932, 2010 WL 715512, at *5 (Vet. App. Mar. 
3, 2010) (finding that assertion of error in the Substantive 
Appeal is mandatory or the claimant assumes the risk of 
dismissal by the Board if no error is asserted).  Other 
submissions by the Veteran during the appeal period also have 
not made any allegations of error regarding the increased 
rating claim.  In December 2004 written argument, the 
veterans' service organization (VSO) that was representing 
the Veteran at that time clarified that the Veteran's 
Substantive Appeal was only for the claim of service 
connection for PTSD.  Hence, the Board finds that an appeal 
of the claim for an increased rating for residuals of a 
fracture of the left fifth metacarpal with nerve damage was 
not perfected and that issue is not before the Board.  

In December 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  

The case was previously before the Board in March 2009 when 
it reopened the claim of service connection for PTSD and 
remanded it for further development.

In January 2010, the Veteran submitted additional evidence 
and argument with a waiver of RO initial consideration of 
such evidence.

As noted in the March 2009 Board decision, the Veteran was 
previously represented by an accredited VSO.  In a signed 
November 2007 statement, the Veteran stated that he did not 
require the assistance of the VSO and that he had chosen a 
close friend to assist him in his case.  This statement has 
been construed as a valid representation revocation by the 
Veteran.  38 C.F.R. § 20.608 (2009).  While the record 
contains January 2010 written argument by the VSO that 
formerly represented the Veteran, the record does not reflect 
that he has taken action to reinstate representation with 
this, or any other, VSO. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD 
stemming from in-service stressor events.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing or in the duty to assist is harmless.  Accordingly, 
the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The record contains the Veteran's service treatment records 
and service personnel records.  The appearance of these 
records indicates that they were likely burned in a 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  In such a situation, VA has a heightened duty to 
assist him in developing his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This duty includes a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit of the doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The Veteran's DD Form 214 shows that his most significant 
duty assignment was as a parachute rigger for the 11th 
Airborne Quartermaster Company.  He received a Parachutist 
Badge and took a parachute rigging course from March to June 
1955.

Throughout the appeal period, the Veteran has alleged that 
his stressor arose from his work as a parachute packer.  In 
statements submitted in February 1998, February 1999, May 
2007, and January 2010 and testimony provided at the December 
2007 hearing, the Veteran reported that when he began packing 
parachutes he did not receive any training and learned the 
task on the job.  When he began doing this job, he was 
packing and inspecting around eight T7 parachutes a day with 
the assistance of a layout man.  He completed this task for 
fifteen months, until there was a change of command in his 
unit.  At that time, the type of parachutes used was changed 
to T10 parachutes which had a slower opening time and less 
opening shock.  Additionally, packing procedures changed to 
remove the layout man from the inspection process and the 
parachute packers were asked to increase the number of 
parachutes that they packed and inspected to twenty-five per 
day.  The Veteran has stated that these changes led to unsafe 
packing conditions that did not allow the parachute packers 
the time needed to diligently examine each parachute for 
defects such as rips or holes.  He reported that by deviating 
from these important safety procedures, he was forced to 
violate the parachute rigger's pledge that parachute packers 
were to do everything necessary to safeguard the lives of the 
men and women using their parachutes.  He told his Lieutenant 
Colonel that he did not think he and the other soldiers could 
safely pack parachutes under these conditions.  He was very 
upset by these changes and requested a transfer several 
times, but his requests were always refused.  

He has described an incident wherein a Major jumped using one 
of the T10 parachutes that the Veteran had packed and signed.  
The parachute burned up upon opening and the Major fell more 
than 1000 feet before the reserve chute opened prior to when 
he hit the ground.  The Veteran was told that the Major 
survived the fall and wanted to speak to the Veteran about 
the incident.  When the Veteran learned that the parachute 
involved in the accident was one that he had signed off on as 
being safe for use, he became very upset.  He wanted to speak 
to the Major to explain the terrible conditions under which 
he had been working, but he was not allowed to do so.  He has 
stated that around this time his company realized that he had 
never been sent to parachute rigger school and that he was 
not officially qualified to pack parachutes; hence, he was 
sent to parachute rigger school to receive this training.  
While he was at parachute rigger school, he began having 
hallucinations and nightmares that the Major had sent men 
after him.  He has indicated that he was never able to talk 
to the Major about the conditions under which he had been 
forced to pack parachutes and that the whole incident caused 
him great distress.

While the Veteran's stressors have been unable to be 
corroborated, his statements regarding the parachute packing 
conditions and the event involving a Major have been 
consistent throughout the appeal period.  They are also 
consistent with his duty assignment and his attendance at 
parachute rigger school after being in service for two years, 
from March to June 1955.  38 U.S.C.A. § 1154(a).  There is no 
reason to doubt the credibility of his stressors.  Based on 
the nature of the stressors, it is unlikely that specific 
corroboration of them would be successful; hence, the Board 
must resolve all reasonable doubt in the Veteran's favor and 
conclude that these stressors occurred.  What remains to be 
established for service connection is whether these stressors 
are related to a current diagnosis of PTSD.

VA treatment records reflect the Veteran has a diagnosis of 
and has received treatment for PTSD during the appeal period.  
On June 1999 VA examination, the Veteran reported the above 
noted stressors to the examiner and described symptoms of re-
experiencing these events, having nightmares, intrusive 
thoughts, and hallucinations, avoiding activities and 
situations that might arouse his recollections, and 
experiencing sleep disturbance, irritability, hypervigilance, 
social isolation, and withdrawal.  The examiner noted that 
the Veteran was "quite consistent in his presentation and 
statements regarding the stressors in the military he 
experienced and generally states that he was asked to do very 
unsafe procedures which could have resulted in other 
veterans' deaths."  The examiner concluded that the 
Veteran's PTSD symptoms were related to his reported military 
stressors.

December 1997 and February 1998 letters from the Veteran's 
private psychiatrist, Dr. A.M.G., state that the Veteran was 
diagnosed with PTSD.  The February 1998 letter notes that Dr. 
A.M.G. had been treating the Veteran for PTSD since February 
1993 and that his serious psychiatric symptoms had impacted 
his life to an extreme degree.  He noted that the Veteran 
consistently reported having memories, fears, and flashbacks 
related to his military service.  In this letter, Dr. A.M.G. 
opined that the Veteran's symptoms "clearly began during and 
immediately after his military service in the era of the 
Korean conflict."  Both letters conclude that the Veteran's 
PTSD is largely a direct result of his experiences in the 
military.  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  As the medical evidence of record supports that 
the Veteran has a current diagnosis of PTSD that is related 
to credible stressor events that occurred during service and 
there is no evidence to the contrary, the Board resolves any 
reasonable doubt in the Veteran's favor and concludes that 
service connection for PTSD is warranted. 




ORDER

Service connection for PTSD is granted.



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


